

REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (the “Agreement”) is entered into as of this
____ day of April, 2008, by and between Zulu Energy Corp., a Colorado
corporation (the “Company”), and the persons designated as the investors on the
signature pages of this Agreement (the “Investors”).
 
WHEREAS, Investors have agreed to purchase from the Company the number of shares
of common stock (in the aggregate, the “Shares”) and warrants to purchase shares
of common stock (in the aggregate, the “Warrants”, and together with the Shares,
the “Securities”) of the Company that is indicated on the signature pages of the
respective Investors, pursuant to a Subscription Agreement dated as of the date
set forth on the Company’s signature page to this Agreement (the “Subscription
Agreement”);
 
WHEREAS, as an inducement to the Investors to purchase the Securities, the
Company has agreed to grant to the Investors certain registration rights
covering resales of the Shares and the shares of common stock issuable upon
exercise of the Warrants by the Investors in non-underwritten transactions;
 
WHEREAS, the Investors and the Company desire to enter into this Agreement
providing for matters relating to such registration; and
 
WHEREAS, pursuant to the Subscription Agreement, that Investors also have the
right under certain circumstances to participate in a Subsequent Financing (as
defined therein);
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Investors and the Company agree as follows:
 
1.  Company Registration. If (but without any obligation to do so) at any time
prior to the third anniversary of this Agreement, the Company proposes to
register any of its securities under the Securities Act of 1933, as amended (the
“Act”), in connection with the public offering of such securities solely for
cash (other than a registration on Form S-4, Form S-8 or any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities (as
defined in Section 1(a) below)), the Company shall, each such time, promptly
give each Investor written notice of such registration. Upon the written request
of an Investor given within twenty (20) days after receipt of such written
notice from the Company, the Company shall cause to be included in the
registration statement all of the Registrable Securities that the Investor has
requested to be registered (a “Piggyback Registration Statement”); provided,
however, that if the managing underwriter of any underwritten offering by the
Company expresses reasonable written objection to the registration of all of the
Registrable Securities, then the Registrable Securities which shall be
registered in such offering on behalf of holders of Registrable Securities shall
be reduced in the proportion equal to the average proportion of reduction as
that of all such holders seeking registration in connection with such offering,
subject to any rights granted to other holders of securities of the Company that
are expressly by the terms of their agreements with the Company entitled to have
priority registration rights. If, at any time after giving written notice of its
intention to register any such Registrable Securities and prior to the effective
date of the Piggyback Registration Statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such Registrable Securities, the Company may, at its
election, give written notice of such determination to each Investor and,
thereupon, in the case of a determination not to register, the Company need not
register any Registrable Securities in connection with such registration.
 

--------------------------------------------------------------------------------


 
(a)  For purposes of this Agreement, “Registrable Securities” means all of the
Shares, together with any shares of common stock issuable upon exercise of the
Warrants, and any shares of common stock issued or issuable with respect to the
Shares as a result of any stock split, dividend or other distribution,
recapitalization or similar event with respect to the Shares.
 
2.  Mandatory Registration. If the Company does not consummate a Subsequent
Financing within one hundred twenty days of the closing of the Offering (as
defined in the Subscription Agreement), then, unless the Registrable Securities
are eligible for resale pursuant to Rule 144, the Investors shall have have the
registration rights provided by this Section 2.
 
(a)  Filing of Registration Statement. The Company shall file a shelf
registration statement under the Act, on Form S-3 (subject to the last sentence
of this Section 2(a)) to register resales or other dispositions of Registrable
Securities by Investors in non-underwritten transactions (the “Mandatory
Registration Statement”). The Company shall file the Mandatory Registration
Statement as soon as practicable after the date that is the six month
anniversary of the closing of the Offering and in no event more than 30 days
thereafter, and such Mandatory Registration Statement shall not include any
securities other than Registrable Securities. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the holders of
at least a majority of the Registrable Securities and (ii) undertake to register
the Registrable Securities on Form S-3 as soon as such form is available,
provided that the Company shall maintain the effectiveness of the Mandatory
Registration Statement then in effect until such time as a Mandatory
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission (as defined below).
 
(b)  Effectiveness of Registration Statement. The Company shall use its best
efforts to cause the Mandatory Registration Statement to become effective under
the Act as soon as practicable after the filing of the Mandatory Registration
Statement. In addition, the Company shall file, during the period specified in
Section 7(i), a post effective amendment to the Mandatory Registration
Statement containing the information required by Regulation S-K, Item
512(a)(1)(i)-(iii). In the event that during the period specified in Section
7(i), the Company ceases to be eligible to use Form S-3, the Company will
promptly file a new registration statement on the form for which it is then
eligible.
 
2

--------------------------------------------------------------------------------


 
3.  State Registration or Qualification. The Company shall use its commercially
reasonable efforts to register or qualify the Registrable Securities covered by
the Mandatory Registration Statement or the Piggyback Registration Statement
(collectively, the “Registration Statement”), as the case may be, for public
sale under the securities or blue sky laws of the respective states of principal
residence of the Investors and such other states that are reasonably designated
by any of them in writing as a state in which sales of the Registrable
Securities may be made, if such registration or qualification is necessary;
provided, however, that the Company shall not be required by this Section 3 to
qualify to do business as a foreign corporation or otherwise to subject itself
to taxation therein, or to file any general consent to service of process in any
state.
 
4.  Delivery of Prospectuses; Suspension of Sales. The Company shall provide to
the Investors the number of prospectuses relating to the Registrable Securities
as the Investors shall each reasonably request to enable the Investors to comply
with any applicable prospectus delivery requirements. If, during the
effectiveness of the Registration Statement, an intervening event should occur
that, in the good faith opinion of the Company’s Board of Directors and the
Company’s counsel, makes the prospectus included in the Registration Statement
no longer comply with the Act, after notice from the Company to the Investors of
the occurrence of such an event, the Investors shall make no further sales or
other dispositions, or offers therefor, of Registrable Securities under the
Registration Statement until they receive from the Company notice that sales and
dispositions, and offers therefor, may resume and, if the prospectus has been
changed other than by the filing of a report that is incorporated therein by
reference without any other revision, copies of a new, amended or supplemented
prospectus complying with the Act, unless the Commission’s rules do not then
require physical delivery of such new, amended or supplemented prospectus. The
Company shall keep the Investors fully informed as to the status of its efforts,
which shall be prompt and diligent, to cause such new, amended or supplemented
prospectus to be available for use by the Investors, in each such case as soon
as practicable and in no event more than 25 days following such notice.
 
5.  Expenses of Registration. The Company shall bear all of the expenses of
registration or qualification of the Registrable Securities under the Act and
under the state securities or blue sky laws as provided in Section 3 hereof;
provided, however, that each Investor shall bear its own selling expenses or
commissions attributable to the Registrable Securities being sold by such
Investor and shall bear fees and expenses of its own counsel, if any.
 
6.  Information to be Furnished by Investor. Each Investor shall furnish in
writing to the Company all information within such Investor’s possession or
knowledge required by the applicable rules and regulations of the Securities and
Exchange Commission (“SEC or Commission”), including the information specified
by Items 507 and 508 of Regulation S-K under the Act.
 
3

--------------------------------------------------------------------------------


 
7.  Procedures. The Company shall (a) notify the Investors by the end of the
business day following the day on which it receives notice thereof, of the time
when the Registration Statement has become effective or any supplement to any
prospectus forming a part of the Registration Statement has been filed; (b)
notify the Investors promptly of any request by the Commission for the amending
or supplementing of the Registration Statement or prospectus or for additional
information and shall use its best efforts to file any such amendment or
supplement within 10 days, and in no event more than 20 days, after such request
or receipt of comments from the Commission’s staff (adding to each such number
of days any delay exceeding five days caused by the Investors in submitting,
following written request therefor made by the Company, any information required
from them to prepare such amendment or supplement); (c) prepare and file with
the Commission, promptly upon any Investor’s request, any amendment or
supplement to such Mandatory Registration Statement or prospectus which, in the
opinion of counsel for the Investor and counsel for the Company, may be
necessary or desirable in connection with the distribution of the Registrable
Securities by such Investor; (d) prepare and promptly file with the Commission,
and promptly notify the Investors of the filing of, such amendment or supplement
to the Registration Statement or prospectus as may be necessary to correct any
misstatement or omission, if at any time when a prospectus relating to the
Registrable Securities is required to be delivered under the Act, any event
shall have occurred as a result of which any such prospectus would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading and such filing shall be made
promptly by the Company but in no event later than the time limitation set forth
in Section 4; (e) in case the Investor is required to deliver a prospectus, at a
time when the prospectus then in effect may no longer be used under the Act,
prepare promptly upon request such amendment or amendments to the Registration
Statement and such prospectus or prospectuses as may be necessary to permit
compliance with the requirements of Section 10 of the Act subject to clause (i)
below; (f) not file any amendment or supplement to the Mandatory Registration
Statement or prospectus to which any Investor shall reasonably object after
having been furnished a copy at a reasonable time prior to the filing thereof;
(g) advise the Investors promptly after it shall receive notice or obtain
knowledge thereof of the issuance of any stop order by the Commission suspending
the effectiveness of the Registration Statement or the initiation or threatening
of any proceeding for that purpose and promptly use its best efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such stop order
should be issued; (h) furnish to the Investors as soon as available copies of
the Registration Statement and each preliminary or final prospectus, or
supplement required to be prepared, pursuant to Section 4 or this Section 7, all
in such quantities as the Investors may from time to time reasonably request;
(i) keep the Mandatory Registration Statement effective for a period of one year
from the Closing Date (as defined in the Subscription Agreement) plus a number
of days equal to the number of days, if any, during which the Investors’ right
to offer and sell such Registrable Securities shall have been suspended pursuant
to the provisions of Section 4 hereof (which number of days shall in no event
exceed 60 days during any period of 12 months), or until the intended
distribution of Registrable Securities is completed by all Investors, whichever
occurs first; and the Company may after such period deregister any of the
Registrable Securities remaining unsold if the Company elects to do so or if the
Commission or its staff so requests; and (j) if any of the Company’s shares of
common stock are then listed on any securities exchange(s), the Company will
cause all shares covered by the Registration Statement to be listed on such
exchange(s), as the case may be. By 9:30 am Eastern Time on the business day
following the date on which the Commission declares the Mandatory Registration
Statement effective, the Company shall file with the Commission in accordance
with Rule 424 under the Act the final prospectus to be used in connection with
sales pursuant to such Demand Registration Statement. The Company shall promptly
furnish to each Investor that so requests in writing and its legal counsel,
without charge, copies of any correspondence from the SEC or the staff of the
SEC to the Company or its representatives relating to the Mandatory Registration
Statement, the prospectus contained therein or any amendment or supplement to
either of them.
 
4

--------------------------------------------------------------------------------


 
8.  Indemnification by Company. The Company will, to the maximum extent
permitted by law, indemnify and hold harmless the Investors, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls an Investor within the meaning of the Act, against
any losses, claims, damages, or liabilities, joint or several, to which such
Investor or such other Person may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) are caused by any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, any prospectus relating
thereto, or any amendment or supplement thereof, or arising out of or based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or a
violation or alleged violation by the Company of: (i) the Securities Act, (ii)
the Securities Exchange Act of 1934, as amended, (iii) any other law relating to
the offer or sale of the Registrable Securities pursuant to the Registration
Statement (including, without limitation, any state securities law or any rule
or regulation thereunder), (iv) any prospectus relating thereto, or (v) any
amendment or supplement thereof; and will reimburse such Investor and each such
other Person for any legal or other expenses incurred by such Investor or such
other Person in connection with investigating or defending against any such
loss, claim, damage, liability or action; provided, however, that the Company
will not be liable in any such case to an Investor or such other Person to the
extent that any such loss, claim, damage, expense or liability arises out of, or
is based upon, an untrue statement or alleged untrue statement or omission or
alleged omission so made in reliance upon and in conformity with information
that has been furnished in writing by such Investor in accordance with Section 6
expressly for use in connection with the preparation of the Registration
Statement; provided further, that the Company shall not be required to provide
such indemnification to such Investor or such other Person if such loss, claim,
damage or liability (or action in respect thereof) arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in any preliminary prospectus and if, in respect to such
statement, alleged statement, omission or alleged omission, the final prospectus
corrected such statement, alleged statement, omission or alleged omission and a
copy of such final prospectus had not been sent or given by such Investor or
such other Person (but only if they were required to do so under applicable law)
at or prior to the confirmation of the sale by such Investor or such other
Person with respect to which such loss, claim, damage, expense or liability
relates. The Company shall reimburse each Investor and each such other Persons,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, expense or liability.
 
9.  Indemnification by Investors. Each Investor shall (severally and not
jointly), to the maximum extent permitted by law, indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed the
Registration Statement, and each employee, agent, representative of and each
person, if any, who controls the Company, within the meaning of the Act, against
any loss, claim, damage or liability of which the Company, or any such director,
officer or other person may be or become subject under the Act or otherwise,
insofar as such loss, claim, damage or liability (or action in respect thereof)
is caused by any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, such prospectus, or amendment or
supplement thereof, or arises out of or is based upon the omission or the
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission relates to the information that has
been furnished in writing by such Investor in accordance with Section 6
expressly for use in connection with the preparation of the Registration
Statement; provided, however, that the indemnity agreement contained in this
Section 9 and the agreement with respect to contribution contained in Section 11
shall not apply to amounts paid in settlement of any such loss, claim, damage,
expense or liability if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed.
 
5

--------------------------------------------------------------------------------


 
10.  Notice to Indemnitor. Promptly after receipt by an indemnified party of
notice of the commencement of any action, claim or proceeding, such indemnified
party will, if a claim thereof is to be made against the indemnifying party
pursuant hereto, notify the indemnifying party in writing of the commencement
thereof, but the omission to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party except to any
extent to which the indemnifying party is actually prejudiced thereby. In case
such action, claim or proceeding is brought against any indemnified party, and
it notifies the indemnifying party in writing of the commencement thereof, the
indemnifying party will be entitled to participate in, and, to the extent that
it may wish, jointly with any other indemnifying party, similarly notified, to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party; provided, however, that an indemnified party shall have the
right to retain its own counsel with the fees and expenses of such counsel for
such indemnified party to be paid by the indemnifying party, if (i) the
employment thereof has been specifically authorized by the indemnifying party in
writing, (ii) the indemnifying party has failed after a reasonable period of
time to assume such defense and to employ counsel reasonably satisfactory to
such indemnified party or (iii) in the reasonable opinion of the indemnified
party the representation by counsel of the indemnified party and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action, claim or proceeding by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the indemnified party
which relates to such action, claim or proceeding. The indemnifying party shall
keep the indemnified party fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
or other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such action, claim or proceeding.
 
11.  Contribution. If the indemnification provided for in Section 8 or Section 9
is unavailable to an indemnified party thereunder in respect to any losses,
claims, damages, liabilities or expenses referred to therein, then an
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the Company, on the one hand,
and the Investor(s), on the other hand, in connection with the statements or
omissions that resulted in such losses, claims, damages, liabilities or
expenses. The relative fault of the Company and the Investor(s) in connection
with the statements that resulted in such losses, claims, damages, liabilities
or expenses shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of material facts or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Investor(s) and the parties’ relative intent, knowledge, access to
information and opportunity to correct such statement or omission; provided,
however, that no Person involved in the sale of Registrable Securities who is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation.
 
6

--------------------------------------------------------------------------------


 
12.  Indemnification Limitation and Continuation. Notwithstanding any other
provision of this Agreement, the liability of any Investor for indemnification
or contribution under this Agreement shall not exceed an amount equal to the
number of shares of Registrable Securities sold by such Investor under the
Registration Statement multiplied by the net amount per share received in such
sale(s). The indemnification and contribution provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
person of such indemnified party and shall survive the transfer of securities.
 
13.  Notices. All notices required or permitted to be given pursuant to this
Agreement shall be in writing and shall be deemed given when received when
delivered personally or, by facsimile, by overnight courier or by first class
mail, postage prepaid, registered or certified with return receipt request, at
the addresses set forth on the signature page or at such other address as any
party shall designate in writing to the other.
 
14.  Governing Law; Counterparts. This Agreement shall in all respects be
governed by and construed and enforced in accordance with the laws of the State
of Colorado, and shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors or
assigns, provided that the terms and conditions of Section 16 hereof are
satisfied. Notwithstanding anything in this Agreement to the contrary, if at any
time any Investor shall cease to own any Shares, Warrants or Registrable Shares,
all of such Investor’s rights under this Agreement shall immediately terminate.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Colorado, County of Denver,
and the United States District Court for the District of Colorado for the
purpose of any suit, action, proceeding or judgment relating or arising out of
this Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and the laying of venue
in such court. Each party hereto irrevocably waives any objection to the laying
of venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
7

--------------------------------------------------------------------------------


 
15.  Assignment. At any time the Registration Statement is not available and
with the consent of the Company, the rights under this Agreement shall be
automatically assignable by each Investor to any transferee of all or any
portion of such Investor’s Registrable Securities if such Investor’s rights in
the Registrable Securities can otherwise be transferred in accordance with all
applicable securities laws, and if: (i) such Investor agrees in writing with the
transferee or assignee to assign such rights, and the transferee or assignee
agrees to be bound by all provisions of this Agreement, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within five business days after such transfer
or assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; and (iii) as a part of
such transfer or assignment the further disposition of such securities by the
transferee or assignee is restricted under the Act and applicable state
securities laws.
 
16.  Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Investor or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
17.  Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Investor and the Company with respect to the matters
discussed herein, and this Agreement contains the entire understanding of
parties with respect to the matters covered herein and, except as specifically
set forth herein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matter.
 
18.  Counterparts. This Agreement may be executed in a number of counterparts,
all of which together shall for all purposes constitute one Agreement, binding
on all the parties hereto notwithstanding that all such parties have not signed
the same counterpart.
 
[Signature Pages Follow]
 
8

--------------------------------------------------------------------------------



Company Signature Page to
Zulu Energy Corp.
Registration Rights Agreement
Dated April __, 2008




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above set forth.
 

  “COMPANY”           ZULU ENERGY CORP.           By:       Name:       Title:  

 


Address for Notice:


Zulu Energy Corp.
122 N. Main Street,
Sheridan, Wyoming 82801
Attention: Paul Stroud
President
Fax: (___) ___-_____




With a copy to (which shall not constitute notice):


Patton Boggs LLP
1801 California Street
Suite 4900
Denver, CO 80202
Attention: Mr. Robert M. Bearman, Esq.
Fax: (303) 894-6169


9

--------------------------------------------------------------------------------


 
Investor Counterpart Signature Page to
ZULU ENERGY CORP.
Registration Rights Agreement
Dated ____ __, 2008




 



  “INVESTOR”                 Date of Registration Rights Agreement,       ______
__, 2008   By:       Name:       Title:           Number of Shares: 
_______________ Address:                



10

--------------------------------------------------------------------------------



ZULU ENERGY CORP.


Selling Securityholder Notice and Questionnaire




The undersigned beneficial owner of common stock, par value $0.001 per share
(the “Common Stock”), of Zulu Energy Corp., a Colorado corporation (the
“Company”) (the “Registrable Securities”) understands that the Company has filed
or intends to file with the Securities and Exchange Commission (the
“Commission”) a registration statement (the “Registration Statement”) under the
Securities Act of 1933, as amended (the “Securities Act”), for the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement,
dated as of ____________, 2008 (the “Registration Rights Agreement”), among the
Company and the Purchasers named therein. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.    Name.
 

 
(a)
Full Legal Name of Selling Securityholder

 

 
 
_______________________________

 
 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 
 
_______________________________

 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly you indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 
 
_______________________________

 
11

--------------------------------------------------------------------------------


 
 
 
2.    Address for Notices to Selling Securityholder:
 

      Telephone:   Fax:  

Contact Person:  

 
3.    Beneficial Ownership of Registrable Securities:
 

 
(a)
Type and Number of Registrable Securities beneficially owned:

 

    ___________________________________

    ___________________________________ 

    ___________________________________

 
4.    Broker-Dealer Status:



 
(a)
Are you a broker-dealer?

 
________ Yes  __________ No
 
Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 

 
(b)
Are you an affiliate of a broker-dealer?

 
________ Yes  __________ No
 

 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
________ Yes  __________ No
 
Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 
12

--------------------------------------------------------------------------------


 
5.    Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 

 
(a)
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

  ______________________________________________________

  ______________________________________________________

 
 
6.    Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

 
________________________________________________________________________________

 
________________________________________________________________________________

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
 

Dated:______________________ Beneficial
Owner:_______________________________________          
By:__________________________________________________  
Name:___________________________________________
 
Title:_____________________________________
   

 
13

--------------------------------------------------------------------------------


 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Robert M. Bearman, Esq.
Patton Boggs LLP
1801 California Street
Denver, Colorado 80202
Fax: (303) 894-9239
 
14

--------------------------------------------------------------------------------


 